DETAILED ACTION
This Office Action is in response to Applicant’s application 17/147,729 filed on January 13, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on January 13, 2021 have been reviewed and accepted by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 3, 11, 15 and 17 are objected to because of the following informalities:  
Regarding claim 3 which recites ‘elements with same color’ at line 5 and Examiner suggests reciting ‘elements with a same color’.
Regarding claim 11 which recites ‘the plurality of stretch-resistant unit is’ Examiner suggests ‘the plurality of stretch-resistant units are’ consistent with claim 1 and subject-verb agreement.
Regarding claim 15 which recites ‘remove a preset’, Examiner suggests ‘removing a preset’.
Regarding claim 17 which recites ‘to remove the adhesive layer to the surface’, Examiner suggests ‘to remove the adhesive layer from the surface’.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 2-3, 5-8, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites ‘weak adhesive areas’ for which the specification does not provide a standard for measuring ‘weak’ or ‘area’.  A person of ordinary skill in the art could not ascertain the scope of the claim as 'weak’ has no recognized standard in the display art.  Furthermore, it is unclear to Examiner how and what area is an adhesive area in so far as the area could be very, very small with a very small ‘adhesiveness’ or larger with a larger ‘adhesiveness’.  It appears to Examiner that the claim depends upon a variable, area, that is undefined by the claim, or at least can be construed arbitrarily. Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claims 10 and 16 are indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Regarding claim 2 which recites ‘the plurality of wires’ and ‘the plurality of light-emitting elements’, there is insufficient antecedent basis for this subject matter.
Claims 3 and 13 depend upon claim 2 and are likewise defective.
Regarding claim 3 which recites ‘the different sub-pixel portions’ and ‘the plurality of wires’, there is insufficient antecedent basis for this subject matter.
Regarding claim 5 which recites ‘the edge of both sides’, there is insufficient antecedent basis for this subject matter.
Regarding claim 6 which recited ‘the stretch-resistant unit’, there is insufficient antecedent basis for this subject matter.
Regarding claim 7 which recites ‘the patterned area’, and ‘the stretch resistant unit’, there is insufficient antecedent basis for this subject matter.
Regarding claim 8 which recites ‘the patterned area’, there is insufficient antecedent basis for this subject matter.
Regarding claim 11 which recites ‘the surface of the plurality stretch-resistant unit’, there is insufficient antecedent basis for this subject matter.
Regarding claim 12 which recites ‘the repair particle layer’ there is insufficient antecedent basis for this subject matter.
Regarding claim 14 which recites ‘the other side’, there is insufficient antecedent basis for this subject matter.
Claims 15-20 depend directly or indirectly on claim 14 and are likewise defective.
Regarding claim 20 which recites ‘coating a thin film substrate’ it is unclear if this is ‘a thin film substrate’ recited in claim 1 or a different thin film substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    612
    661
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0408204 (Zhao) and U.S. 2022/0013696 (Kang).
Regarding claim 1, Zhao teaches and suggests a display, comprising: 
a thin film substrate, [0041], wherein one surface of the thin film substrate has a plurality of pixel areas, as annotated, containing at least one light-emitting element, LE [0041];
a plurality of packaging layers, i.e. encapsulation [0037-38] where encapsulation layers typically are laminates of organic and inorganic layers known to improve moisture resistance,
each of the plurality of packaging layers respectively covering one of the plurality of pixel areas, as described at [0037-38], to form an island-shape structure, IS [0037],and any two of the adjacent island-shape structures are separated by a spacing, GP [0037]; and 
a plurality of stretch-resistant units, BR [0040] and as annotated, each of the plurality of stretch-resistant units being respectively arranged at one of the spacings of the thin film substrate and connecting the two adjacent island-shape structures, as shown and described at [0040].
Zhao does not teach the light-emitting element has a first electrode and a second electrode bonding with the thin film substrate.  

    PNG
    media_image2.png
    165
    685
    media_image2.png
    Greyscale
Kang is directed to stretchable displays, Kang teaches and suggests at Figure 2 and 9c a display, comprising: a thin film substrate, 11 [0045] / 21 [0077], wherein one surface of the thin film substrate has a plurality of pixel areas, as annotated, containing at least one light-emitting element, 14 [0048] / 24 [0071], and the light-emitting element has a first electrode, 141 [0061] as annotated, and a second electrode, 141 [0048] as annotated, bonding with the thin film substrate, as shown; an island-shape structure, 221 / 222 [0065-66] and as annotated, and any two of the adjacent island-shape structures are separated by a spacing, as annotated and shown; and a plurality of 
    PNG
    media_image3.png
    775
    676
    media_image3.png
    Greyscale
stretch-resistant units, 212 /223  [0065-66] and as annotated, each of the plurality of stretch-resistant units being respectively arranged at one of the spacings of the thin film substrate, as annotated and as shown, and connecting the two adjacent island-shape structures, as shown and described at [0065-66].
Taken as a whole, the prior art is directed to stretchable displays.  Kang teaches that a light emitting element for a stretchable display is configured has a first electrode and a second electrode bonding with the thin film substrate.  Zhao teaches that a stretchable display incorporates a light emitting element.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with the light-emitting element has a first electrode and a second electrode bonding with the thin film substrate, as taught by Kang, to implement a stretchable display with a light emitting element and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Zhao each of the plurality of stretch-resistant units comprises at least one wire, SL [0041], and each of the plurality of wires extends to the island-shape structure and connects the plurality of light-emitting elements therein, as shown.  Kang teaches each of the plurality of stretch-resistant units comprises at least one wire, 223 [0066], and each of the plurality of wires extends to the island-shape structure and connects the plurality of light-emitting elements therein, as shown.
Regarding claim 4 which depends upon claim 1, Kang teaches and suggests each of the plurality stretch-resistant units is a metal wire in a repetitively curved shape [0014] where Examiner takes official notice that wire made of metal is well known in the art, c.f. Zhao at [0041].
Regarding claim 6 which depends upon claim 1, Kang and Zhao teach each of the plurality stretch-resistant units has a patterned area surrounding the stretch-resistant unit, i.e. the space constitutes a patterned area.
Allowable Subject Matter
Claim 3, 5, 7-9, 11-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 the prior art does not teach the device of claim 2, wherein each of the plurality of pixel areas comprises a plurality of sub-pixel portions, and each of the plurality of sub-pixel portions is provided with a blue light-emitting element, a green light-emitting element, and a red light-emitting element, each of the first electrodes of the light-emitting elements with same color in the different sub-pixel portions of the pixel areas being connected to each other to form a plurality of first connecting units, each of the second electrodes of the light-emitting elements with different colors in the same sub-pixel portions of the pixel areas being connected to each other to form a plurality of second connection units, and the first connection units and the second connection units being respectively connected to one of the plurality of wires.
Regarding claim 5 the prior art does not teach the device of claim 1, wherein each of the plurality stretch-resistant units is a metal wire with wavy shapes on both sides by expanding a plurality of reaming holes to the edge of both sides of a linear metal wire.
Claims 7-8 depend directly on claim 5 and are allowable on that basis.
Regarding claim 9 the prior art does not teach the device of claim 1, wherein the thin film substrate is connected to a substrate by an adhesive layer.
Regarding claim 11 the prior art does not teach the device claim 1, wherein the surface of the plurality stretch-resistant unit is provided with a repair particle layer.
Claim 12 depends upon claim 9 and is allowable on tat basis.
Regarding claim 13 the prior art does not teach the device of claim 2, wherein each of the plurality of stretch-resistant units and each of the plurality of wires connected thereto are composed of a conductive glue and a plurality of repair particles, and the repair particles comprises a shell and a core, and the core is wrapped in the shell.
Regarding claim 14 the prior art does not disclose a display manufacturing method, comprising the following steps: connecting the other side of the thin film substrate of the display recited by claim 1 to a substrate through an adhesive layer; arranging a patterned area respectively around each of the plurality stretch-resistant units.
Claims 15 and 17-20 depend directly or indirectly on claim 14 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893